     Case 3:20-cv-00603-MMD-CLB Document 19
                                         20 Filed 12/14/20 Page 1 of 2


 1   ADAM K. YOWELL
     Nevada Bar No. 11748
 2   Adam.yowell@fisherbroyles.com
     FISHERBROYLES, LLP
 3   59 Damonte Ranch Pkwy
     Ste B # 508
 4   Reno, NV 89521
     Telephone: (775) 230-7364
 5   Counsel for Plaintiff
 6   Alastair J. Warr
     IN Bar #15873-49
 7   FisherBroyles, LLP
 8   203 N. LaSalle St., #2100
     Chicago, IL 60601
 9   Telephone: 317.407.5260
     Email: Alastair.warr@fisherbroyles.com
10   (pro hac vice)
11

12                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
13

14   NexRF Corp.,
15                 Plaintiff,                             Civil Action No. 3:20-CV-603-MMD-CLB
16

17   v.                                                     STIPULATED MOTION TO EXTEND
                                                              TIME TO COMPLY WITH 26-1
18   Playtika Ltd., Playtika Holding Corp., Caesars
                                                                   REQUIREMENTS
     Interactive Entertainment, LLC
19                                                                  (First Request)
                   Defendants.
20

21
              At the time of submitting the now-granted motions for extending the Playtika
22

23   Defendants’ time to respond to the Complaint until February 18, 2021, the parties contemplated

24   that no actions by the parties would be required by the parties until that date, and the parties
25   contemplated that Plaintiff’s submission of the motion for extension of the Playtika Defendants’
26
     time to respond would not constitute an appearance on behalf of the Playtika Defendants. Given
27
     subsequent orders (ECF Nos. 14 & 18) from the Court indicating that a return of the waiver of
28


                                                      1
     4835-4522-4916, v. 1
     Case 3:20-cv-00603-MMD-CLB Document 19
                                         20 Filed 12/14/20 Page 2 of 2


 1   service to Plaintiff constituted an appearance (which under the Local Rules might otherwise

 2   trigger Discovery Plans, a 26(f) conference, and Mandatory Disclosures under LR 26-1 within 30
 3
     days). Plaintiff represents that all parties have stipulated and Plaintiff hereby moves for an order
 4
     that the date for compliance with LR 26-1 requirements is extended until 30 days after the date
 5
     for responding to the Complaint. Accordingly, consistent with an agreement of the parties,
 6
     Plaintiff hereby moves to give all parties until March 22, 2021 to comply with LR 26-1
 7

 8   requirements. Plaintiff understands and has been informed that in the interim, counsel for the

 9   Playtika Defendants intend to submit a Verified Petition and Designation of Local Counsel
10   pursuant to Local Rule IA 11-2, as ordered by the Court in ECF No. 18.
11
              Dated: December 14, 2020
12
     s/ Adam Yowell                                       It is so Ordered:
13   Adam K. Yowell
     FISHERBROYLES, LLP
14   59 Damonte Ranch Pkwy
                                                       _____________________________
15   Ste B # 508
     Reno, NV 89521
16   Telephone: (775) 230-7364
     Adam.yowell@fisherbroyles.com
17
     Attorney for Plaintiff NexRF Corp.
18

19

20

21

22

23

24

25

26

27

28


                                                      2
     4835-4522-4916, v. 1
